Citation Nr: 0511945	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Basic eligibility for VA benefits.  




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant seeks Department of Veterans Affairs (VA) 
benefits based on an allegation that her deceased husband had 
qualifying military service in the U.S. Armed Forces during 
World War II.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Manila VA Regional Office (RO).  


FINDING OF FACT

The Service Department has certified that appellant's husband 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces. 


CONCLUSION OF LAW

The appellant's husband was not a veteran, and she is not 
eligible for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether 
appellant's deceased husband had qualifying service for the 
benefits sought.  The record includes service department 
certification of nonservice.  Because qualifying service and 
how it may be established are outlined in statute and 
regulation and because service department certifications of 
service are binding, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  The Court 
has recognized that enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  The appellant has been notified of the 
controlling law and regulations, and of the basis for the 
denial of her claim (See August 2003 letter and October 2003 
statement of the case).  She has had ample opportunity to 
respond.

II.  Factual Background

The appellant contends that her deceased husband had active 
service with a recognized Philippine guerilla unit during 
World War II.   To support this contention she has submitted 
a number of documents.  These include a Phillipine Army 
extract, a Philippine Veterans' Affairs certification of 
guerilla service, a Philippine Constabulary Statement of 
Service, an affidavit for Philippine army personnel, a 
certification of service from the Philippine army, an 
induction certificate from the Philippine guerillas, a 
certification from the Office of the Adjutant General in the 
Philippines, an Armed Forces of the Philippines Guerilla 
verification slip, other documents related to Philippine army 
service and letters from the appellant and her daughter 
contending that appellant's deceased husband's military 
service should be recognized by VA.  In June 2003 the RO 
sought verification of service from the Service Department 
via the National Personnel Records Center (NPRC).  The NPRC 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

III.  Laws and Regulations

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.  

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).   

When the claimant does not submit evidence of service or the 
evidence does not meet the requirements of this section, the 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203(c).  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 
2 Vet. App. 530 (1992).  VA Compensation and Pension Benefits 
are payable to veterans who meet evidentiary & qualifying 
requirements, and their dependents/survivors.  38 U.S.C.A. 
§§ 1110, 1310, 1311, 1521, 1541.  

IV.  Analysis

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they are not 
documents issued by a United States service department. The 
appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge.  Therefore, VA sought Service 
Department verification whether the appellant's deceased 
husband served in the U.S. Armed Forces in the Philippines.  
In June 2003, the Service Department (via the National 
Personnel Records Center) certified that it had no record of 
the appellant's husband serving as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the U.S. Armed Forces.  This certification is 
binding on VA; VA has no authority to change or amend the 
finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department. See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994). 

Accordingly the Board finds that the appellant's husband did 
not have the requisite service and is not a veteran so as to 
establish her basic eligibility for VA benefits.  Since the 
law is dispositive in this matter, the claim must be denied 
because of the absence of legal merit or entitlement under 
the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish basic entitlement to VA benefits is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


